t c memo united_states tax_court billy f hawk jr gst non-exempt marital trust trustee transferee nancy sue hawk and regions bank co-trustees et al petitioners v commissioner of internal revenue respondent docket nos filed date 1cases of the following petitioners are consolidated herewith for the purpose of this opinion estate of billy f hawk jr trustee transferee nancy sue hawk and regions bank co-executors docket no billy f hawk jr gst exempt marital trust trustee transferee nancy sue hawk and regions bank co-trustees docket no and nancy sue hawk transferee docket no this opinion supplements hawk v commissioner tcmemo_2012_154 dale c allen and j eric butler for petitioners in docket nos and john p konvalinka and richard g pearce jr for petitioner in docket no rebecca dance harris for respondent supplemental memorandum opinion wells judge respondent determined that petitioners billy f hawk jr gst non-exempt marital trust nancy sue hawk and regions bank cotrustees estate of billy f hawk jr nancy sue hawk and regions bank coexecutors billy f hawk jr gst exempt marital trust nancy sue hawk and regions bank cotrustees and nancy sue hawk are each liable as transferees for the federal_income_tax liability of holiday bowl inc of dollar_figure and penalties pursuant to sec_6662 and h of dollar_figure and dollar_figure respectively in an opinion filed on date hawk v commissioner tcmemo_2012_154 wl prior opinion we denied petitioners’ motions for summary judgment in the instant cases petitioners have moved pursuant to rule that we reconsider our prior opinion background many of the underlying facts are set out in detail in our prior opinion and are incorporated herein by reference we summarize the factual and procedural background briefly here and make additional findings as required for our ruling on petitioners’ motion for reconsideration the facts are based upon examination of the pleadings moving papers responses and attachments including numerous affidavits supplied by petitioners billy f hawk jr died during date leaving behind his wife nancy sue hawk and several children at the time of his death mr hawk was the majority shareholder and chief_executive_officer of holiday bowl inc holiday bowl a tennessee corporation that operated two bowling alleys in chattanooga tennessee after the administration of mr hawk’s estate all of mr hawk’s shares of stock stock in holiday bowl passed to mrs hawk and the billy f hawk jr exempt marital trust and the billy f hawk jr gst non-exempt marital trust trusts 2unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure mrs hawk and rob kelley vice president and trust officer of regions bank and cotrustee of the trusts decided to sell holiday bowl to do so they worked with mr hawk’s longtime attorney wayne f thomas with the law firm chambliss bahner stophel and dan johnson and rayleen colletti certified public accountants with the firm johnson hickey murchison during late mr thomas contacted sandy hansell a bowling alley broker who subsequently found a purchaser for holiday bowl the corley family from massachusetts who owned new england bowl inc new england bowl the sale of substantially_all of holiday bowl’s assets to the corley family limited_partnership and new england bowl was eventually consummated on date by date mr hansell considered it likely that the corley family would purchase holiday bowl in a letter dated date mr hansell informed mr johnson that midcoast credit corp or midcoast investments inc midcoast might be interested in purchasing the stock of holiday bowl following the sale of holiday bowl’s assets to the corley family mr johnson subsequently spoke to paul wellington at midcoast and mr wellington told mr johnson that midcoast sought to purchase holiday bowl to convert it into a business that would acquire discounted loan portfolios and generate profits by collecting on those loans mr wellington sent mr johnson materials explaining midcoast’s business model including its method of acquiring cash-rich corporations with tax_liabilities and those materials stated that midcoast would satisfy the acquired corporation’s tax_liabilities in a letter dated date mr thomas advised mrs hawk and mr kelley that he and other attorneys at chambliss bahner stophel had concluded that it would be a reasonable exercise of mrs hawk’s and mr kelley’s discretion to proceed with this transaction provided that midcoast provides sufficient financial information so we may all be satisfied that it has the financial strength to fulfill its indemnity mrs hawk and mr kelley decided to sell the holiday bowl stock to midcoast the purchase_price for the holiday bowl stock was calculated by taking the cash assets then held by holiday bowl dollar_figure adding prepaid taxes dollar_figure and subtracting an amount equal to of holiday bowl’s tax_liability dollar_figure that formula yielded a purchase_price of dollar_figure the parties agreed that the sale of the holiday bowl stock would close on date at the offices of chambliss bahner stophel in chattanooga tennessee unless the parties mutually agreed to close the transaction via mail fax or overnight courier mr thomas believed that midcoast was financing the purchase of holiday bowl through a combination of cash that it had on hand and a loan from sequoia capital llc sequoia capital an offshore entity during date holiday bowl midcoast and sequoia capital entered into an escrow agreement with the atlanta georgia law firm morris manning martin l l p morris manning morris manning agreed to serve as the escrow agent pursuant to that escrow agreement holiday bowl’s cash and the purchase funds borrowed by midcoast from sequoia capital were to be deposited into morris manning’s escrow account and holiday bowl’s cash was not to be released to midcoast until the holiday bowl shareholders received the purchase_price the share purchase agreement pursuant to which midcoast acquired holiday bowl’s stock stipulated that the purchaser would prepare and file all tax returns and pay all taxes due for the tax period ending date mrs hawk mr kelley and the representatives of holiday bowl believed that midcoast would file tax returns and pay holiday bowl’s tax_liability for its tax_year and they did not expect that following its acquisition of holiday bowl midcoast would promptly sell holiday bowl to another entity however immediately after the sale of the holiday bowl stock closed on date midcoast resold the holiday bowl stock to sequoia capital on date holiday bowl filed its form_1120 u s_corporation income_tax return it reported a total gain from the sale of its assets on date of dollar_figure it also reported losses from transactions described only as int rate swap opti and dkk usd bina and reported an overall taxable loss of dollar_figure during respondent began an examination of holiday bowl’s income_tax return and requested that holiday bowl provide documents substantiating the claimed losses but no documentation was provided on date respondent issued a notice_of_deficiency to holiday bowl for income_tax deficiencies of dollar_figure dollar_figure and dollar_figure with respect to holiday bowl’s and tax years respectively respondent also determined that holiday bowl was liable for penalties with respect to its tax_year of dollar_figure and dollar_figure pursuant to sec_6662 and h respectively before the expiration of the time prescribed by sec_6901 mrs hawk individually and mrs hawk and mr kelley as cotrustees of the trusts and coexecutors of the estate of billy f hawk jr timely executed a form_977 consent to extend the time to assess liability at law or in equity for income gift and estate_tax against a transferee or fiduciary on september and respondent timely issued statutory notices of liability setting forth respondent’s determination of petitioners’ liabilities as transferees in the attached notice of liability statements respondent determined that holiday bowl had been dissolved and that the assets of holiday bowl had been transferred to petitioners who were directly or indirectly the shareholders of holiday bowl petitioners timely filed their petitions in this court in his answer to petitioners’ petitions respondent contended that petitioners were liable for holiday bowl’s taxes as transferees within the meaning of sec_6901 and the tennessee uniform fraudulent transfer act tufta tenn code ann secs to petitioners filed motions for summary_judgment respondent opposed petitioners’ motions and in his response he contended that petitioners were liable as transferees under tufta a substance-over-form analysis recasting the transaction as a liquidation tennessee’s corporate dissolution statute see tenn code ann sec and the tennessee trust fund doctrine see kradel v piper indus inc s w 3d tenn in their response to respondent’s opposition to petitioners’ motions for summary_judgment petitioner sec_3respondent issued the notices on date in the cases at docket nos and and on date in the cases at docket nos and contended that several of respondent’s theories of recovery were new and untimely raised on date we filed our prior opinion denying petitioners’ motions for summary_judgment because we concluded that genuine issues of material fact remained in our prior opinion we decided that because even under respondent’s tufta analysis genuine issues of material fact remained it was unnecessary to consider any of respondent’s alternative theories or to decide whether those theories were new and untimely discussion reconsideration pursuant to rule is intended to correct substantial errors of fact or law and allow the introduction of newly discovered evidence that the moving party could not have introduced by the exercise of due diligence in the prior proceeding 110_tc_440 we have discretion to grant a motion for reconsideration but will not do so unle sec_4it is unclear to which theories petitioners specifically object because they inconsistently refer to the theories asserted by respondent we assume that petitioners contend that the three latter theories a substance-over-form analysis recasting the transaction as a liquidation tennessee’s corporate dissolution statute and the tennessee trust fund doctrine are new theories without deciding whether those theories are actually separate and distinct from respondent’s original theory of recovery under sec_6901 and tufta we will refer to them as respondent’s alternative theories the moving party can point to unusual circumstances or substantial error id see also 87_tc_164 reconsideration is not the appropriate forum for rehashing previously rejected legal arguments or tendering new legal theories to reach the end result desired by the moving party estate of quick v commissioner t c pincite see also estate of turner v commissioner t c ___ ___ slip op pincite date in their motion for reconsideration petitioners contend that we erred in our prior opinion by declining to hold that respondent’s alternative theories were untimely new theories that should not be allowed to be raised and placing the burden on petitioners to conclusively establish the existence of a loan in this case before being entitled to summary_judgment when the burden of creating a genuine issue of fact for trial on this statutory element lies with respondent in support of their contention that respondent’s alternative theories are untimely new theories that may not now be raised by respondent petitioners cite slone v commissioner tcmemo_2012_57 in that opinion we declined to consider a theory raised by the commissioner for the first time at trial and on brief in slone we cited several other opinions in which we similarly held that theories raised for the first time at trial or on brief are untimely and will not be considered see 64_tc_61 59_tc_551 44_tc_485 aff’d per order 375_f2d_662 6th cir in contrast in the instant cases respondent raised alternative theories in response to petitioners’ motions for summary_judgment well before trial it is well established that the commissioner may rely upon a theory if he has provided the taxpayer with fair warning of his intention to proceed under that theory 87_tc_56 66_tc_588 aff’d per curiam 562_f2d_39 2d cir 56_tc_1155 aff’d 460_f2d_1216 2d cir fair warning means that respondent’s failure to give petitioner notice of his intention to rely on a particular theory in the statutory_notice_of_deficiency or the pleadings must not have caused harm or prejudice to petitioner in petitioner’s ability to prepare its case 89_tc_689 in the instant cases petitioners received notice of respondent’s alternative theories well before trial additionally petitioners acknowledge that respondent’s alternative theories are not surprising in their motion for reconsideration they state it should be noted that respondent’s new theories of recovery in this case are the same or similar theories he raised in starnes moreover we did not rely upon respondent’s alternative theories in our prior opinion when we decided to deny petitioners’ motions for summary_judgment there remains sufficient time before trial for petitioners to respond to respondent’s alternative theories accordingly we conclude that petitioners have not been prejudiced in any way by respondent’s assertion in his response to petitioners’ motions for summary_judgment of respondent’s alternative theories and consequently they are not new theories that cannot be raised at this time secondly petitioners contend that we erred in denying their motions for summary_judgment because we required that petitioners conclusively establish the existence of a loan in this case before being entitled to summary_judgment when the burden of creating a genuine issue of fact for trial on this statutory element lies with respondent petitioners apparently misread our prior opinion and misunderstand the requirements of rule rule b directs that a decision on a motion for summary_judgment shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits or declarations if any show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law when a party moves for summary_judgment that party ie petitioners in the instant cases bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in the light most favorable to the nonmoving party 98_tc_518 aff’d 17_f3d_965 7th cir to establish that there is no genuine issue of material fact rule d requires that any supporting affidavits or declarations shall be made on personal knowledge shall set forth such facts as would be admissible in evidence and shall show affirmatively that the affiant is competent to testify to the matters stated therein when a motion for summary_judgment is made and supported as provided in rule an adverse_party may not rest upon the mere allegations or denials of such party’s pleading rule d sec_6901 provides that the liability at law or in equity of a transferee of property shall be assessed paid and collected in the same manner and subject_to the same provisions and limitations as in the case of the taxes with respect to which the liabilities were incurred sec_6901 does not independently impose tax_liability upon a transferee but rather provides a procedure through which the commissioner may collect from a transferee unpaid taxes owed by the transferor of the assets if an independent basis exists under applicable state law or state equity principles for holding the transferee liable for the transferor’s debts 357_us_39 100_tc_180 accordingly the elements of liability are governed by state law and sec_6901 provides the remedy or procedure to be employed by the commissioner as the means of enforcing that liability 305_f2d_664 2d cir aff’g 35_tc_1148 the commissioner bears the burden of proving that the transferee is liable as a transferee of property of a taxpayer but not to prove that the taxpayer was liable for the tax sec_6902 rule d because the existence and extent of transferee_liability is determined by the law of the state where the transfer occurred in the instant cases we look to the law of tennessee see commissioner v stern u s pincite 134_tc_266 tufta provides creditors with certain remedies including avoidance when a debtor makes a fraudulent transfer see tenn code ann secs to tufta provides that certain 5petitioners appear not to appreciate that as the moving party they bear the burden_of_proof as to any factual issue although respondent will be required to prove the transferees’ liability at trial for purposes of petitioners’ motion for summary_judgment petitioners must prove that no genuine dispute exists as to any material fact 98_tc_518 aff'd 17_f3d_965 7th cir 6the parties agree that the transfer of the holiday bowl stock took place in tennessee transfers to present and future creditors are fraudulent in the following circumstances a a transfer made or obligation incurred by a debtor is fraudulent as to a creditor whether the creditor’s claim arose before or after the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation with actual intent to hinder delay or defraud any creditor of the debtor or without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor a was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction or b intended to incur or believed or reasonably should have believed that the debtor would incur debts beyond the debtor’s ability to pay as they became due id sec a in cases involving fraudulent_conveyances the burden_of_proof is on the creditor to establish fraud and the creditor must show that the conveyance was made without fair consideration leaving the grantor insolvent or made with actual intent to hinder delay or defraud creditors hicks v whiting s w tenn macon bank trust co v holland s w 2d tenn ct app see also tenn code ann secs as we explained in our prior opinion and in starnes v commissioner tcmemo_2011_63 aff’d 608_f3d_417 4th cir the uniform fraudulent transfer act derived the phrase reasonably equivalent value from the bankruptcy code u s c sec see 139_f3d_574 7th cir courts have construed reasonably equivalent value to include both direct and indirect benefits to the transferor see id pincite whether a debtor received reasonably equivalent value is a question of fact that is based upon the facts and circumstances of each particular case 19_fedappx_198 6th cir see also 349_f3d_205 5th cir as noted in our prior opinion petitioners contend that holiday bowl deposited cash into an escrow account and that petitioners received cash from that escrow account on the same day pursuant to a purported stock sale hawk v commissioner wl at n however the evidence that petitioners offer in support of that contention or lack thereof is also consistent with respondent’s theory that the transaction was a disguised liquidation with a circular_flow_of_cash and that holiday bowl did not receive reasonably equivalent value in the transaction with their motion for summary_judgment petitioners submitted the affidavit of ross albert an attorney with morris manning petitioners do not contend that mr albert was involved in the sale of holiday bowl and his affidavit was not based on any personal knowledge of the stock sale instead in his affidavit mr albert stated that he had examined morris manning’s records and bank statements related to the stock sale and that those records showed that on or around date morris manning received a wire transfer of dollar_figure from holiday bowl petitioners did not submit the bank statements to which mr albert referred in his affidavit neither mr albert’s affidavit nor any other affidavit submitted by petitioners stated anything about the receipt of proceeds from midcoast or sequoia capital nor did petitioners submit any bank records or other evidence showing the receipt of such funds into the escrow account petitioners contend that mr albert’s affidavit shows that midcoast’s cash was deposited into the morris manning escrow account however mr albert’s affidavit relied on hearsay affidavits that rely on inadmissable hearsay instead of personal knowledge do not comply with the requirements of rule d see rule d supporting and opposing affidavits or declarations shall be made on personal knowledge and shall set forth such facts as would be admissible in evidence 125_tc_1 moreover petitioners do not even contend that mr albert’s affidavit or any other evidence they submitted shows that purchase funds borrowed by midcoast from sequoia capital were deposited into the morris manning escrow account petitioners have pointed to no evidence that funds other than those from holiday bowl were deposited into the escrow account from which they received cash petitioners focus their attention on starnes v commissioner tcmemo_2011_63 in which we held in favor of the taxpayers in a similar transaction involving midcoast because we concluded after trial that the commissioner failed to carry his burden_of_proof however petitioners either fail to appreciate or ignore the fact that our finding in starnes that there was no circular_flow_of_cash was central to our holding that the corporation received reasonably equivalent value see starnes v commissioner f 3d pincite n starnes v commissioner tcmemo_2011_63 similarly as noted in our prior opinion petitioners pointed to no evidence that midcoast emerged from the transaction solvent unlike in the instant cases in starnes the evidence showed that the corporation emerged from the stock sale with sufficient cash to pay its tax_liabilities see starnes v commissioner tcmemo_2011_63 that finding also was central to our conclusion that under the north carolina uniform fraudulent transfer act the corporation in starnes was solvent after the stock sale see id additionally petitioners ignore the fact that as we discussed in our prior opinion the holdings in our prior cases involving midcoast all of which went to trial have not been universally in favor of the taxpayers in feldman v commissioner tcmemo_2011_297 we held in favor of the commissioner distinguishing other midcoast cases on the basis of the facts in feldman that showed that the shareholders knew that midcoast would not pay the tax_liability of the acquired_corporation and facts that showed the purported loan was a sham even in feldman the evidence established that loan funds had been deposited into an escrow account before the distribution of cash to the shareholders but we concluded that those loans were a sham in contrast in the instant cases the undisputed facts do not show anything other than a circular_flow_of_cash consistent with respondent’s theory petitioners have failed to demonstrate any unusual circumstances or substantial errors of fact or law that would justify the granting of their motion for reconsideration in contrast to the assertions set forth in petitioners’ motion for summary_judgment the evidence demonstrates that a genuine dispute of material fact remains for trial petitioners are not entitled to summary_judgment as a matter of law accordingly we shall deny petitioners’ motion for reconsideration we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued
